MEMORANDUM **
Belen Avila-Vallejo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order of removal. We have jurisdiction to review due process challenges, and we review de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition.
Petitioner’s contention that the BIA’s affirmance without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
Petitioner also contends that the unavailability of discretionary relief violates due process and equal protection. This contention lacks merit because she has not shown that similarly situated persons were treated differently from her. See Dillingham v. INS 267 F.3d 996, 1007 (9th Cir.2001).
Finally, Petitioner contends that she should have been eligible for relief under INA § 212(c), 8 U.S.C. 1182(c) (repealed). However, at the time Petitioner pleaded guilty to a deportable offense, § 212(c) had been repealed and, thus, was not available to her or any other similarly situated aliens. See United States v. Gonzalez-Valerio, 342 F.3d 1051, 1053-54 (9th Cir. 2003) (describing elimination of § 212(c) relief in 1997).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.